December 5, 1911, final judgment was rendered in this cause in the district court of Deaf Smith county, when notice of appeal was given. No appeal bond was ever filed. On the 5th day of February, 1912, the plaintiff in the judgment below, defendant in error here, caused an order of sale to be issued and levied. On February 8, 1912, defendant in error filed his petition in error, together with a supersedeas bond; but no citation in error was issued until the 6th day of May following. There are no assignments of error in the record and no fundamental errors; nor is the transcript accompanied by a statement of facts.
It is clear that this appeal has been prosecuted for delay, and defendant in error having submitted the record upon a suggestion of delay, under rule 43 (142 S.W. xiv) for the courts of Texas, effective January 24, 1912, it is our opinion that his motion to have the judgment affirmed, with 10 per cent. damages for delay, should be granted; and it is so ordered.